        Case 2:17-cv-12456-JTM-DMD Document 67 Filed 04/28/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


ANDREW LEE KNIGHT                                              CIVIL ACTION


VERSUS                                                         NO: 17-12456


KIRBY OFFSHORE MARINE, LLC ET AL.                              SECTION “H”



                                     ORDER
         This matter is before the Court on remand from the Fifth Circuit Court
of Appeals. A two-day bench trial was held in this maritime personal injury
case in February 2019. On May 10, 2019, the Court issued its Findings of Fact
and Conclusions of Law. 1 The Court held that Plaintiff Andrew Lee Knight was
50% at fault for injuring his ankle aboard Defendant Kirby Offshore Marine,
LLC’s vessel, the M/V SEA HAWK, because he (1) failed to watch his footing
while replacing a chafed stern line and (2) failed to move the chafed stern line
to a safer location. The Court apportioned the remaining 50% of the fault to
Defendant based on the negligence of its captain in ordering Plaintiff to change
the chafed stern line during rough seas. The Court awarded Plaintiff damages
of $343,618. Because the Court found Plaintiff to be 50% at fault, his total
award was reduced to $171,809.
         On December 17, 2020, the Fifth Circuit issued its opinion on the issues
that the parties raised on appeal. 2 While the circuit court affirmed most of this
Court’s decision, it held that there was no evidence to support the finding that



1   Doc. 39.
2   Doc. 63.

                                         1
        Case 2:17-cv-12456-JTM-DMD Document 67 Filed 04/28/21 Page 2 of 3




Plaintiff was negligent in his placement of the chafed stern line. It cited to
evidence showing that the stern line was placed in accordance with standard
operating procedures. The Fifth Circuit remanded the matter for this Court to
“find a percentage of contributory negligence based solely on Knight’s stepping
on the line.” 3
         Thereafter, this Court ordered the parties to brief the appropriate
allocation of fault based on the Fifth Circuit’s ruling. In his brief, Plaintiff
argues that, based on the Fifth Circuit’s ruling, the Court should allocate
minimal fault to him. He argues that the evidence at trial showed that he did
not intentionally step on the rope; rather, he lost his balance because of the
rolling of the vessel and inadvertently stepped on the rope. Plaintiff argues
therefore that the bulk of the fault should be allocated to Defendant because
its captain ordered Plaintiff to change the stern line during dangerous
conditions, which caused Plaintiff to lose his balance and step on the rope. He
argues that if the line had been negligently placed, he would bear some
responsibility for losing his balance and stepping on it. However, because the
rope was placed pursuant to standard operating procedures, “the act of
stepping on it because of the rolling of the vessel can only minimally be
attributed to any lack of care” on his part. 4
         On the other hand, Defendant argues that there should be no reduction
to Plaintiff’s allocation of fault. It argues that its allocation of fault should not
be increased where neither party was negligent for placement of the line. It
argues that Plaintiff placed the line on the deck, knew of its location, and then
carelessly stepped on it because he was not watching his step.




3   Doc. 63.
4   Doc. 65.

                                         2
     Case 2:17-cv-12456-JTM-DMD Document 67 Filed 04/28/21 Page 3 of 3




      The Court reiterates its finding of fault as to Defendant—ordering
replacement of the stern line in poor weather conditions was negligent.
Further,   the   Court   confirms    its       prior   finding   that   Plaintiff,   an
experienced seaman, should have been aware of his surroundings and
watched his foot placement.
      Accordingly;
      IT IS ORDERED that the Court’s Findings of Fact and Conclusions of
Law (Doc. 39) is AMENDED to apportion fault 80% to Defendant and 20% to
Plaintiff. Any reference to Plaintiff’s negligence in placement of the stern line
is STRICKEN.
      IT IS FURTHER ORDERED that Plaintiff is entitled to an amended
judgment against Defendant on his Jones Act negligence claim in the amount
of $274,894.40 plus applicable prejudgment and postjudgment interest.




                      New Orleans, Louisiana this 27th day of April, 2021.




                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                           3
